DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the 2021.10.25 reply.

Claims 1-20 are currently pending and have been examined.  

Remarks
	Applicant’s remarks directed to the drawing objection have been considered and are partially persuasive.  The drawing objection regarding features of claim 19 are withdrawn and the remaining objections are maintained. Applicant’s remarks regarding claim 15 that the igniter 400 is opposite the oil supplier 500 are not persuasive as the claim does not include a limitation of opposite. The claim does include a limitation that “wherein the oil supplier is arranged at a
position facing the igniter”. This is not shown in the figures. A clarifying annotated figure is provided. Applicant is urged to review the drawing objection to fully appreciate each issue identified.

    PNG
    media_image1.png
    735
    1026
    media_image1.png
    Greyscale

 	The rejection of claims 1-20 is withdrawn as moot in view of the claim amendments. It is noted that an art rejection of claim 7 was not provided because, as the rejection indicated, it was unclear what was being claimed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


    PNG
    media_image2.png
    353
    348
    media_image2.png
    Greyscale

 New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not comply with 37 CFR 1.84(l) and 37 CFR 1.121(d). 37 CFR 1.84(l) requires that the weight of all lines and letters must be heavy enough to permit adequate reproduction. The drawings are not acceptable because the quality of the drawings is poor as lines are faint and/or broken and the numbering is unclear. See e.g. applicant’s annotated figure above.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 12-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 3,245,386 A to BENTELE (previously cited by the examiner).

    PNG
    media_image3.png
    816
    721
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    792
    758
    media_image4.png
    Greyscale

As to claim 1
BENTELE discloses a rotary engine (fig. 1), comprising:
 a housing (14) having a chamber (any of 38) in which a fuel is provided (via port 40) and a supply flow (oil discharge passage 56 in fig. 2) passage through which a lubricating oil supplied to the chamber flows (this is a statement of intended use. All functional implications have been carefully 
a rotor (18 in fig. 1) eccentrically and rotatably provided in the chamber (as shown in fig. 1) and configured to be rotated (18 rotates, see arrows) to compress the provided fuel (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); and 
an oil supplier (apex-seal lubricating means 45) provided in the housing to supply the lubricating oil to the supply flow passage (56), wherein the oil supplier includes: 
a plug (58) configured to contact a portion of the rotor to selectively close the supply flow passage by the eccentrical rotation of the rotor such that the plug is configured to open the supply flow passage when periodically contacting the rotor (col. 3, ln. 75 through col. 4, ln. 17); and an elastic member configured to press the plug toward the chamber (66).  

As to claim 8
 BENTELE discloses the plug (58) includes an elastic coupling recess (defined by 64) configured to receive a first end of the elastic member (66 see fig. 2).  

As to claim 12
BENTELE discloses the housing comprises: an intake hole (40) configured to suction the fuel (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); and an exhaust hole (42) configured to discharge an oxide of the fuel (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114), wherein the oil supplier is arranged between the intake hole and the exhaust hole (fig. 1 shows 45 between 40 and 42 in a counter clockwise direction).  

As to claim 13
BENTELE discloses an intake hole (40) configured to suction the fuel (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the 

As to claim 14
BENTELE discloses the oil supplier is spaced apart from the intake hole by a distance shorter than a distance between the intake hole and the exhaust hole (fig. 1).  

As to claim 15
BENTELE discloses an igniter (44) coupled to a side of the housing (14) to ignite the provided fuel (44 is a spark plug), wherein the oil supplier (45) is arranged at a position facing the igniter (fig. 1, note that this differs from applicant’s arrangement in that both 44 and 45 are in the same plane and thus a straight line can be drawn between 44 and 45 to provide that 44 is opposite 45).  

As to claim 16
See explanation for claim 1.  

As to claim 18
BENTELE discloses a rotary engine, comprising: 
a housing having at least one fuel intake (see explanation for claim 1), a chamber communicating with the fuel intake (see explanation for claim 1), at least one exhaust port communicating with the chamber to exhaust fuel (see explanation for claim 1), and a supply passage (56 in fig. 2) configured to communicate with the chamber at a position between positions where the fuel intake and exhaust port communicate with the chamber (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114; note that 56 is between 40 and 42); 7Serial No. 16/921,120Docket No. K-1933 a rotor (18) eccentrically and rotatably provided in the chamber (see explanation for claim 1), the rotor having an edge configured to contact the housing (any of 321 in fig. 1) and a surface (any of 34) configured to compress fuel when the rotor is rotated (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); and an oil supplier (45) provided in the housing to supply lubricating oil to the supply passage (see explanation for claim 1), wherein the oil supplier includes: 

  
As to claim 19
BENTELE discloses the rotor has three edges (32) and three surfaces (surfaces of 18 between each 32) such that, when one of the edges contacts the plug, lubricating oil is supplied to the rotor, and when one of the surfaces faces the plug, the rotor does not contact the plug such that lubricating oil is prevented from entering the chamber (col. 3, ln. 75 through col. 4, ln. 17 describe the operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claims 2-7, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BENTELE as applied to claim 1 above, and further in view of KR 20180120524 A to OH et al., hereinafter OH (previously cited).
As to claim 2
BENTELE discloses the housing comprises: a rotor housing (14) having a side surface configured to be in contact with at least one surface of the rotor (fig. 1), the side surface defining an inner side surface of the chamber (fig. 1); 2Serial No. 16/921,120Docket No. K-1933
a first housing coupled to the rotor housing and defining a first side of the chamber (one of  end walls 10 and 12); and a second housing coupled to the rotor housing and defining a second side of the chamber (the other of  end walls 10 and 12), the second side being opposite to the first side (fig. 9), but does not explicitly disclose the following which is taught by OH: wherein a supply flow passage (193) is provided in at least one of a first housing (141) or a second housing.  
	Both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12. Therefore the invention as claimed is obvious.
  
As to claim 3
BENTELE does not explicitly disclose the following which is taught by OH: OH discloses wherein the supply flow passage comprises: 
a flow passage provided in at least one of the first housing or the second housing through which lubricating oil is provided (see explanation for claim 2); and 
an inflow hole formed through the at least one of the first housing or the second housing and communicating with the transport flow passage (fig. 10), wherein the plug is inserted in the inflow hole such that, when the rotor contacts the plug, the plug is moved to open the inflow hole (the pressurizing portion 147b in the operation of the rotor 120 according to the present invention receives the force due to the fine positional change due to the rotation of the rotor 120 and the force of the elastic portion 147c. According to such positional change, the engaging portion 147b2 of the pressing portion 147b is separated from the seating portion, so that oil can be supplied through the oil supply gap 147b4).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to 

As to claim 4
BENTELE discloses the plug (58) includes a contact projection (60) but does not explicitly disclose the following which is taught by OH:  the supply flow passage further includes an inflow passage formed to have a larger diameter than a diameter of the inflow hole to allow the inflow hole and the flow passage to communicate with each other (fig. 10), and the plug (147b) includes a contact projection inserted into the inflow hole to contact the rotor (fig. 10) and a sealing body extending from the contact projection, the sealing body having a diameter larger than the diameter of the inflow hole (fig. 10).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.

As to claim 5
BENTELE does not explicitly disclose the following which is taught by OH: wherein a distance between an outer circumferential surface of the sealing body and an outer circumferential surface of the contact projection is greater than a thickness of an oil film formable by the lubricating oil (fig. 10).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.

As to claim 6
BENTELE does not explicitly disclose the following which is taught by OH:  the contact projection has a diameter that is less than the diameter of the inflow hole (fig. 10).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.

As to claim 7
BENTELE discloses the contact projection (60) includes a guide surface (surface of 60) configured to guide generate a normal force to move the rotor contact projection toward the elastic member (66) when contacting the rotor (an actuating portion 60 with its end edge protruding inside the outerbody inner surface 16 forming a ramp, col. 8, lns. 17-21).  

As to claim 9
BENTELE does not explicitly disclose the following which is taught by OH: a coupling hole formed through the first housing to communicate with the supply flow passage (fig. 10), wherein the oil supplier (147) includes a support (147a) coupled to the coupling hole (fig. 10) to support a second end of the elastic member that is opposite to the first end (fig. 10).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.

As to claim 10
BENTELE does not explicitly disclose the following which is taught by OH: the support (147a)  includes an insertion projection (fig. 10), which is configured to be inserted into the coupling hole (shown inserted in fig. 10), and a support body having a diameter larger than a diameter of the coupling hole and seated on an outer surface of the first housing (referring to head portion of 147a, not numbered). 	
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.
 



    PNG
    media_image5.png
    611
    615
    media_image5.png
    Greyscale

As to claim 11
BENTELE does not explicitly disclose the following which is taught by OH: the supply flow passage is provided in both the first housing and the second housing, and the oil supplier is provided in both the first housing and the second housing (see annotated fig. 1 above).  
	As discussed above, both OH and BENTELE are directed to rotary engines and each describe different approaches to providing lubrication within the engine housing. An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BENTELE discloses said apex seal lubrication means may be installed in the end walls 10 and 12 (col. 8, lns. 14-17). It would be obvious to one of ordinary skill in the art to use the teachings of OH the purpose of providing the claimed recitation.

As to claim 17
See explanation for claims 1-4.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745